The petitioner, Edward Shadday, has filed in this court his application for writ of *Page 220 
habeas corpus, asking his release from the State Penitentiary at McAlester, Okla., where he is confined by reason of a judgment and sentence of the district court of McCurtain county, entered on January 2, 1948.
Attached to the petition is a copy of the information filed against petitioner in McCurtain county, charging him with larceny of domestic animals, to wit: "one certain yearling, the property of John Fradday", etc.; a certified copy of the judgment and sentence entered on his plea of guilty, and also an affidavit and letter written by petitioner's codefendant, (who also entered a plea of guilty and is now in the penitentiary) stating that petitioner did not participate in the stealing of the "yearling" as charged, but that he only hauled the same in his truck, and received pay therefor. This was a question of defense which could have been presented at the trial, if petitioner had desired to do so. It has often been held that the writ of habeas corpus cannot be substituted for an appeal.
We have carefully examined the information, and the judgment and sentence. There is nothing in the record to show that the judgment and sentence as pronounced was void, or that the court did not have jurisdiction to render the same.
This petitioner has the right to submit his application for relief to the Pardon and Parole Board in the manner provided by law.
For the reasons above stated, the petition for writ of habeas corpus is denied.
JONES and BRETT, JJ., concur. *Page 221